ORDER AND JUDGMENT *
McKAY, Circuit Judge.
After examining the briefs and the appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal. See Fed. RApp. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.
Appellant pled guilty to count one of a superseding indictment charging him with possession of a firearm after having been previously convicted of a felony in violation of 18 U.S.C. § 922(g)(1). Appellant was sentenced to 180 months of imprisonment.
Appellant’s counsel filed a brief following the mandate of Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). This filing included all the appropriate notices to Appellant. Counsel filed a simultaneous Motion to Withdraw. Appellant has not notified this court that he has new counsel nor has he filed a supplemental brief. Appellant has not raised any issues for review. We have carefully reviewed the briefs, the district court’s disposition, and the record on appeal and cannot find error in Appellant’s conviction or sentence.
Counsel’s Motion to Withdraw is GRANTED. The conviction and sentence are AFFIRMED.

 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel. The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.